DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Togashi (U.S. 2008/0055019) hereafter Togashi, submitted by the applicant.
As to claim 1, Togashi discloses a capacitor (CE1) as shown in figures 1-4, comprising:
a first electrode (22);
a second electrode (21) disposed above the first electrode;
a third electrode (42) disposed between the first and second electrodes (22, 21);
a dielectric layer (13, 14) disposed between the first electrode and the third electrode and between the second electrode and the third electrode; and
a conductive through via (32, 33) penetrating the dielectric layer and the third electrode (42) to be connected to the first and second electrodes (22, 21), and electrically separated from the third electrode (42),
wherein the first and second electrodes (22, 21) are signal electrodes, and the third electrode (42) is a ground electrode.
As to claim 2, Togashi discloses the third electrode (42) has an opening (42d), the conductive through via (32, 33) penetrates the opening (42d), and the dielectric layer (13, 14) is further located between the conductive through via and a sidewall of the opening.
As to claim 3, Togashi discloses the dielectric layer (13, 14) is a high-k layer, and a dielectric constant of the high-k layer is greater than 4 (ceramic material, para-0038).
As to claim 4, Togashi discloses on a horizontal imaginary plane, a projected area of the third electrode (42) is not less than a projected area of the first electrode (22), and not less than a projected area of second electrode (21).
As to claim 5, Togashi discloses the third electrode (42) comprises a plurality of electrode plates (42a, 42b) separated from one another, the dielectric layer is located between adjacent electrode plates, and the conductive through via (32, 33) penetrates the dielectric layer and the plurality of electrode plates to be connected to the first electrode and the second electrode, and is electrically separated from the plurality of electrode plates.
As to claim 6, Togashi discloses each of the plurality of electrode plates (42a, 42b) has an opening, the conductive through via (32, 33) penetrates the opening, and the dielectric layer is further located between the conductive through via and a sidewall of the opening.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi in view of Asano et al. (U.S. 2019/0148047) submitted by the applicant.
As to claim 7, Togashi discloses a filter (F1), comprising:
a capacitor (CE1) as shown in figures 1-4, comprising:
a first electrode (22);
a second electrode (21) disposed above the first electrode;
a third electrode (42) disposed between the first and second electrodes (22, 21);
a dielectric layer (13, 14) disposed between the first electrode and the third electrode and between the second electrode and the third electrode; and
a conductive through via (32, 33) penetrating the dielectric layer and the third electrode (42) to be connected to the first and second electrodes (22, 21), and electrically separated from the third electrode (42),
wherein the first and second electrodes (22, 21) are signal electrodes, and the third electrode (42) is a ground electrode.
Togashi does not specifically disclose an inductor electrically connected to the capacitor, and the inductor is connected to the first electrode and/or the second electrode.
Asano teaches a semiconductor device as shown in figure 2 comprising an inductor (L1) electrically connected to the capacitor (C1 or C2), and the inductor is connected to the first electrode and/or the second electrode.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Asano employed in the filter of Togashi in order to provide LC circuit characteristic.
As to claim 8, Togashi as modified by Asano discloses the third electrode (42) has an opening (42d), the conductive through via (32, 33) penetrates the opening (42d), and the dielectric layer (13, 14) is further located between the conductive through via and a sidewall of the opening.
As to claim 9, Togashi as modified by Asano discloses the dielectric layer (13, 14) is a high-k layer, and a dielectric constant of the high-k layer is greater than 4 (ceramic material, para-0038).
As to claim 10, Togashi as modified by Asano discloses on a horizontal imaginary plane, a projected area of the third electrode (42) is not less than a projected area of the first electrode (22), and not less than a projected area of second electrode (21).
As to claim 11, Togashi as modified by Asano discloses the third electrode (42) comprises a plurality of electrode plates (42a, 42b) separated from one another, the dielectric layer is located between adjacent electrode plates, and the conductive through via (32, 33) penetrates the dielectric layer and the plurality of electrode plates to be connected to the first electrode and the second electrode, and is electrically separated from the plurality of electrode plates.
As to claim 12, Togashi as modified by Asano discloses each of the plurality of electrode plates (42a, 42b) has an opening, the conductive through via (32, 33) penetrates the opening, and the dielectric layer is further located between the conductive through via and a sidewall of the opening.
As to claim 13, Togashi discloses a redistribution layer structure as shown in figures 1-4, comprising:
a capacitor (CE1), comprising:
a first electrode (22);
a second electrode (21) disposed above the first electrode;
a third electrode (42) disposed between the first and second electrodes (22, 21);
a dielectric layer (13, 14) disposed between the first electrode and the third electrode and between the second electrode and the third electrode; and
a conductive through via (32, 33) penetrating the dielectric layer and the third electrode (42) to be connected to the first and second electrodes (22, 21), and electrically separated from the third electrode (42),
wherein the first and second electrodes (22, 21) are signal electrodes, and the third electrode (42) is a ground electrode.
Togashi does not specifically disclose the capacitor disposed in a circuit layer structure and an inductor electrically connected to the capacitor, and the inductor is connected to the first electrode and/or the second electrode.
Asano teaches a semiconductor device as shown in figures 1-9 comprising the capacitor (C1, C2) disposed in a circuit layer structure (90, 202-214) and an inductor (L1) electrically connected to the capacitor (C1 or C2), and the inductor is connected to the first electrode and/or the second electrode.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Asano employed in the filter of Togashi in order to provide LC circuit characteristic.
As to claim 14, Togashi as modified by Asano discloses the third electrode (42) has an opening (42d), the conductive through via (32, 33) penetrates the opening (42d), and the dielectric layer (13, 14) is further located between the conductive through via and a sidewall of the opening.
As to claim 15, Togashi as modified by Asano discloses the dielectric layer (13, 14) is a high-k layer, and a dielectric constant of the high-k layer is greater than 4 (ceramic material, para-0038).
As to claim 16, Togashi as modified by Asano discloses on a horizontal imaginary plane, a projected area of the third electrode (42) is not less than a projected area of the first electrode (22), and not less than a projected area of second electrode (21).
As to claim 17, Togashi as modified by Asano a portion of a circuit layer in the circuit layer structure (202-214) is used as a guard ring (figure 4), and a layout area of the third electrode is in an area surrounded by the guard ring.
As to claim 18, Togashi as modified by Asano discloses the third electrode (42) comprises a plurality of electrode plates (42a, 42b) separated from one another, the dielectric layer is located between adjacent electrode plates, and the conductive through via (32, 33) penetrates the dielectric layer and the plurality of electrode plates to be connected to the first electrode and the second electrode, and is electrically separated from the plurality of electrode plates.
As to claim 19, Togashi as modified by Asano discloses each of the plurality of electrode plates (42a, 42b) has an opening, the conductive through via (32, 33) penetrates the opening, and the dielectric layer is further located between the conductive through via and a sidewall of the opening.
As to claim 20, Togashi as modified by Asano a portion of a circuit layer (90) in the circuit layer structure is used as the inductor (L1) and the first electrode, the second electrode, and the third electrode of the capacitor, respectively, and a dielectric layer in the circuit layer structure is used as the dielectric layer of the capacitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848